DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2020 and 8/25/2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[0004], line 1: “The lithium is a rare metal and the lithium reserves are insufficient.” Should read “Lithium is a rare metal and lithium reserves are insufficient.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (KR 20160138923 A) (abstract and machine translation), hereinafter Wang, in view of Choi (KR 20140126943 A) (machine translation), hereinafter Choi.
Regarding claim 1, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide, and more particularly, to a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (A method for recovering… cobalt, Technical Field), which comprises: a step of conducting pyrolysis of a lithium-cobalt oxide (a first step of heat-treating… to produce a mixture, Abstract), a sludge washing process (a second step of water-washing the mixture produced in the first step to obtain a residue, Abstract), and a step of reducing at 800 to 1,000 ° C (third step of heat-treating the residue obtained in the second step; Abstract, Description of Embodiments paragraphs 13-14). Wang does not teach the recovery of nickel from the input material and that the input material be lithium nickel cobalt aluminum oxide.
Choi, directed to a method for recovering valuable metals from cathodic active material of used lithium battery (Title), discloses recovering a lithium compound and a metal compound including nickel, cobalt and manganese from a cathode material of high purity and recovery rate (A method for recovering nickel; Technical Field, paragraph 1). The waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4), and is processed by a hydrogen reduction step and a washing step (Example 1, step 2(2)-2(3)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi to use lithium nickel cobalt oxide as the input material for the recovery method of Wang, as both lithium-cobalt oxide and lithium-cobalt-nickel-aluminum oxide are cathodic battery materials and are described in the prior art as being recycled with similar methods involving reducing and washing steps, and would 
Regarding claim 2, Choi teaches where the waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4).
Regarding claim 3, Wang teaches a pyrolysis in a reducing atmosphere (wherein the first step is performed in a reducing atmosphere; Description of Embodiments, paragraph 5).
Regarding claim 4, Wang teaches a step of conducting pyrolysis in a reduction atmosphere including one or more of carbon dioxide (CO2) and carbon monoxide (CO) (wherein the reducing atmosphere in the first step is composed of carbon dioxide, carbon monoxide and a mixture thereof, Abstract).
Regarding claim 5, Wang teaches the first step wherein the temperature of the chamber is preferably raised to a temperature of 600 ° C to 800 ° C (wherein the heat treatment in the first step is performed in a range of about 600 degrees Celsius to 1000 degrees Celsius; Description of Embodiments, paragraph 6).
Regarding claim 6, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (wherein the … oxide is obtained from a waste … battery, Technical Field). Wang is silent to the duration of the first heat treating step. 
Choi teaches a first heat treatment step wherein the reaction temperature was maintained for 1 hour (Example 1, step 2(2) “Hydrogen Reduction Step”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi wherein the duration of the first reduction step is chosen to be 1 hour, as Choi demonstrates this is sufficient for reduction to occur.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi as applied to claims 1-6 above, and further in view of Zhao, et al. (CN 103915661 A) (machine translation), hereinafter Zhao.
Regarding claim 7, Wang teaches the pyrolysis product contains only two phases of lithium carbonate (Li2CO3) and cobalt oxide (CoO) (wherein the mixture produced in the first step contains lithium carbonate (LiCO3) … cobalt oxide (CoO), Abstract). Wang is silent to the recovery of nickel oxide (NiO) or nickel cobalt oxide (NiCoO).
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like [0028]… and [a] metal element of the oxide [is recovered], such as the oxide of cobalt, oxide of nickel. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang in view of Choi to treat nickel cobalt aluminum oxide would produce a mixture in the first step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO), when further understood in view of Zhao. This is because the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by reduction with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi as applied to claim 8 above, and further in view of Zhao, and evidentiary references Sigma Aldrich (Nickel Oxide Safety Data Sheet), hereinafter Sigma Aldrich, and US Research Nanomaterials Inc. (Nickel Cobalt Oxide Nanoparticles / CoNiO2 Nanopowder Safety Data Sheet), hereinafter US Research Nanomaterials.
Regarding claim 9, Wang teaches the pyrolysis product produced by the pyrolysis process is washed with water to obtain only cobalt oxide (wherein the residue contains… cobalt oxide; Description of Embodiments, paragraph 10). Wang does not teach the presence of nickel oxide (NiO) or nickel cobalt oxide (NiCoO) in the residue.
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like … and [a] metal element of the oxide [is recovered], such as the oxide of cobalt or oxide of nickel [0028]. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028]. Sigma Aldrich teaches that nickel oxide is practically insoluble in water (p. 2), and US Research Nanomaterials teaches that nickel cobalt oxide is insoluble in water (p.2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang in view of Choi as applied to claim 1 to treat nickel cobalt aluminum oxide would produce a residue after the washing step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO), when further understood in view of Zhao. This is because the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by reduction with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material. Even though Wang does not teach a water washing step, it is understood that nickel oxide (NiO) and nickel cobalt oxide (NiCoO) do not .
Claims 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi as applied to claim 1 above and further in view of Terekhov, et al. (US-20150053049-A1), hereinafter Terekhov.
Regarding claim 10, Wang in view of Choi is silent to wherein the heat-treatment in the third step includes primary and secondary heat-treatments performed respectively in first and second reactors connected to each other via a guide line, wherein a gaseous product produced from the primary heat treatment in the first reactor is transferred to the second reactor via the guide line.
Terekhov teaches a process for recovering metals by reduction and carbonylation (Title), wherein after a reduction step [0015], there is a step of contacting a carbonylation supply material composition with carbon monoxide in a carbonylation zone [0026], where the carbonylation zone operates at a temperature of between 80 degrees Celsius and 120 degrees Celsius [0028], and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material [0030], which corresponds with the primary heat treatment in the instant application. Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction 132 and a nickel carbonyl-rich fraction 134 from the metal-comprising gaseous material [0031]. Nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within the decomposition zone 142 so as to produce nickel and the decomposition zone is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius [0031], where the decomposition zone corresponds with the secondary heat treatment in the instant application. The Examiner notes that while Terekhov does not explicitly disclose the presence of a guide line connecting the carbonylation zone and the decomposition zone, Figure 1 shows that the zones are sequential and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of recovering nickel and cobalt taught by Wang in view of Choi to include the process of recovering metals of Terekhov as the heat-treatment in the third step which includes primary and secondary heat-treatments performed respectively in first and second reactors connected to each other via a guide line, wherein Ni(CO)4 (a gaseous product) produced from the primary heat treatment in the first reactor is transferred to the second reactor via the guide line, then in the secondary reactor, the secondary heat treatment is performed, since Terekhov teaches the benefit that the decomposition of the metal carbonyl into a substantially pure form of the respective metal [0031]. 
Regarding claim 11, Terekhov teaches where a carbonylation zone operates at a temperature of between 80 degrees Celsius and 120 degrees Celsius (wherein in the primary heat-treatment, the residue is heat treated in the first reactor [0028]).
Regarding claim 12, Terekhov teaches the solid particulate feed material composition is contacted with carbon monoxide within a carbonylation zone so as to effect production of a solid particulate post-carbonylation material composition (wherein the primary heat treatment is performed in a reducing atmosphere, [0006]).
Regarding claim 13, Terekhov teaches the solid particulate feed material composition is contacted with carbon monoxide within a carbonylation zone so as to effect production of a solid particulate post-carbonylation material composition (wherein the reducing atmosphere in the primary heat treatment is composed of carbon dioxide, carbon monoxide and a mixture thereof, [0006]).

Regarding claim 15, Terekhov teaches a forward reaction within the carbonylation zone where Ni(CO)4 is produced (wherein the primary heat treatment is performed at a temperature at which Ni(CO)4 is produced, [0029]).
Regarding claim 16, Wang teaches a step of reducing cobalt oxide, which is obtained from the sludge washing process, into cobalt powder (Abstract). Terekhov teaches the metal-comprising gaseous material [produced by the carbonylation zone] includes any one of, or any combination of nickel carbonyl (wherein in the primary heat treatment… nickel containing gas [is] produced, [0030]). 
Regarding claim 17, Terekhov teaches a forward reaction within the carbonylation zone where Ni(CO)4 is produced (wherein the nickel-containing gas contains Ni(CO)4, [0029]).
Regarding claim 19, Terekhov teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material, and then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction and a nickel carbonyl-rich fraction, wherein the nickel carbonyl-rich fraction is supplied to a respective decomposition zone (wherein the secondary heat treatment is performed in an atmosphere composed of Ni(CO)4, [0031]).
Regarding claim 20, Terekhov teaches in some embodiments each of the decomposition zones is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius (wherein the secondary heat treatment 1s performed at a temperature range of about 150 degrees Celsius to 350 degrees Celsius, [0031]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi and Terekhov as applied to claims 1 and 10-17 above, and further in view of Milinkovic, et al. (US-6048578-A), hereinafter Milinkovic.

Milinkovic teaches a closed loop carbon monoxide self-contained nickel carbonyl deposition process (Title), wherein liquid nickel carbonyl is vaporized to approximately 87 °C and the vaporized mixture is passed through heated conduit 26 to deposition chamber 28 (Fig. 1, “26”, “28”; Col. 4, lines 57-60), wherein the gas is dispersed and decomposes at the surface of a substrate to produce a nickel coating at approximately 180 °C (Col. 4, lines 62-64). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of recovering nickel and cobalt taught by Wang in view of Choi and Terekhov to include wherein the guide line is maintained at a temperature range of about 60 degrees Celsius to 100 degrees Celsius in Milinkovic, as this temperature would keep the nickel carbonyl vaporized and prevent the decomposition taught by Milinkovic at higher temperatures such as at approximately 180 °C from occurring.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi and Terekhov as applied to claims 1, 10, and 19-20 above, and further in view of Emmanuel, et al. (AU-2007201942-A1), hereinafter Emmanuel.
Terekhov teaches nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within a decomposition zone so as to produce nickel, but Terekhov does not specify that the nickel is produced as a nickel metal powder.
Emmanuel is drawn to an apparatus and process for making high purity nickel (Title), producing activated nickel for subsequent carbonylation from a metallic admixture comprising metallic nickel, cobalt, copper and iron (Summary of Invention, paragraph 3). Emmanuel further discloses subsequent decomposition of said nickel carbonyl to metallic nickel, particularly, in the form of nickel powder (Summary of Invention, paragraph 5).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Zhao, Terekhov, and Milinkovic.
Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide, and more particularly, to a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (A method for recovering… cobalt, Technical Field), which comprises: a step of conducting pyrolysis of a lithium-cobalt oxide (heat-treating… to produce a mixture, Abstract), a sludge washing process (water-washing the mixture to obtain a residue, Abstract), and a step of reducing at 800 to 1,000 ° C (third step of heat-treating the residue obtained in the second step; Abstract, Description of Embodiments paragraphs 13-14). Wang teaches a step of conducting pyrolysis in a reduction atmosphere including one or more of carbon dioxide (CO2) and carbon monoxide (CO) (heat treating… in a reducing atmosphere containing carbon dioxide, carbon monoxide and mixtures thereof, Abstract), wherein the temperature of the chamber is preferably raised to a temperature of 600 ° C to 800 ° C (in a range of about 600 degrees Celsius to 800 degrees Celsius; Description of Embodiments, paragraph 6). Wang teaches the pyrolysis product contains two phases of lithium carbonate (Li2CO3) and cobalt oxide (CoO) (to produce a mixture containing lithium carbonate (Li2Co3)… cobalt oxide (CoO), Abstract). 
Wang does not teach the recovery of nickel from the input material and that the input material be lithium nickel cobalt aluminum oxide, or that the first heat treating step last for 1 hour to 3 hours. Choi, directed to a method for recovering valuable metals from cathodic active material of used lithium 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi to use lithium nickel cobalt oxide as the input material for the recovery method of Wang and to incorporate the teachings of Choi wherein nickel is recovered from the input material and that the duration of the first reduction step is chosen to be 1 hour, as both lithium-cobalt oxide and lithium-cobalt-nickel-aluminum oxide are cathodic battery materials and are described in the prior art as being recycled with similar methods involving reducing and washing steps, and would be advantageous to combine as this would incorporate the predictable benefit of recovering nickel, a valuable material as described by Choi (Background Art, paragraph 5).
Wang is silent to the recovery of nickel oxide (NiO) or nickel cobalt oxide (NiCoO). Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like [0028]… and [a] metal element of the oxide [is recovered], such as the oxide of cobalt, oxide of nickel. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang in view of Choi to treat nickel cobalt aluminum 
Wang is further silent to wherein the heat-treatment of the residue includes primary and secondary heat treatments performed respectively in first and second reactors connected to each other via a guide line, wherein the primary heat treatment includes heat-treating the residue at about 50 degrees Celsius to 200 degrees Celsius in the first reactor having a reducing atmosphere containing carbon dioxide, carbon monoxide and a mixture thereof, to produce a nickel-containing gas from the residue, wherein in the secondary heat treatment, a heat treatment is performed in the second reactor having an atmosphere of the nickel-containing gas transferred from the first reactor at about 150 degrees Celsius to 350 degrees Celsius, to produce nickel. Terekhov teaches a process for recovering metals by reduction and carbonylation (Title), wherein after a reduction step [0015], there is a step of contacting a carbonylation supply material composition with carbon monoxide in a carbonylation zone [0026], where the carbonylation zone operates at a temperature of between 80 degrees Celsius and 120 degrees Celsius [0028], and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material [0030], which corresponds with the primary heat treatment in the instant application. Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction and a nickel carbonyl-rich fraction from the metal-comprising gaseous material [0031], where the decomposition zone corresponds with the secondary heat treatment in the instant application. Nickel carbonyl of the nickel carbonyl-rich fraction is decomposed within the decomposition zone so as to produce nickel and the decomposition 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of recovering nickel taught by Wang to include the process of recovering metals of Terekhov as the heat-treatment in the third step wherein the heat-treatment of the residue includes primary and secondary heat treatments performed respectively in first and second reactors connected to each other via a guide line, wherein the primary heat treatment includes heat-treating the residue at about 50 degrees Celsius to 200 degrees Celsius in the first reactor having a reducing atmosphere containing carbon dioxide, carbon monoxide and a mixture thereof, to produce a nickel-containing gas from the residue, wherein in the secondary heat treatment, a heat treatment is performed in the second reactor having an atmosphere of the nickel-containing gas transferred from the first reactor at about 150 degrees Celsius to 350 degrees Celsius, to produce nickel, since Terekhov teaches the benefit that the decomposition of the metal carbonyl into a substantially pure form of the respective metal [0031]. 
Wang does not teach the nickel-containing gas produced in the primary heat treatment is transferred from the first reactor to the second reactor via the guide line maintained at a temperature of about 70 degrees Celsius to 90 degrees Celsius. Milinkovic teaches a closed loop carbon monoxide self-contained nickel carbonyl deposition process (Title), wherein liquid nickel carbonyl is vaporized to approximately 87 °C and the vaporized mixture is passed through heated conduit 26 to deposition chamber 28 (Figure 1, Col. 4, lines 57-60), wherein the gas is dispersed and decomposes at the surface of a substrate to produce a nickel coating at approximately 180 °C (Col. 4, lines 62-64). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/               Examiner, Art Unit 1733                                                                                                                                                                                         
/VANESSA T. LUK/               Primary Examiner, Art Unit 1733